978 A.2d 917 (2009)
200 N.J. 222
In the Matter of Gary J. LESSER, an Attorney at Law.
D-110 September Term 2008.
Supreme Court of New Jersey.
September 17, 2009.
ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-331 and DRB 08-332, recommending that GARY J. LESSER, formerly of BUDD LAKE, who was admitted to the bar of this State in 1969, and who has been suspended from the practice of law since October 27, 1993, be disbarred, based on his conviction in the United States District Court for the Eastern District of Pennsylvania of wire fraud, money laundering, and aiding and abetting, contrary to 18 U.S.C. §§ 1343, 1957 and 2, conduct that violates RPC 8.4(b) (committing criminal act that reflects adversely on honesty, trustworthiness or fitness of a lawyer)(DRB 08-331), and for his violations of RPC 1.7(a) and RPC 1.9(a) (conflict of interest), RPC 4.1(a) (making material misrepresentations to third person and failing to disclose material fact when necessary to avoid assisting criminal or fraudulent act), RPC 5.5(a)(1) and N.J.S.A. 2C:21-22 (unauthorized practice of law), and RPC 8.4(c) (conduct involving dishonesty deceit, fraud, or misrepresentation)(DRB 08-332);
And GARY J. LESSER having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that GARY J. LESSER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that GARY J. LESSER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.